Per Curiam.
In the complaint filed by plaintiff in error in the court below he purports to state two causes of action. In each the subject matter of controversy—certain real estate—is the same. A general demurrer to the second cause of action was sustained, and plaintiff having elected to stand by this cause-as pleaded, it was dismissed. The first cause of action is still undisposed of. He has brought here for review on error the action of the court in sustaining the demurrer to, and dismissing, his second cause of action. The defendants move to dismiss.
The subject matter of controversy is identical in each cause of action. The rights of the parties to the realty in dispute are as yet dependent upon the judgment which the court may render in the first cause of action. Therefore, the judgment of which plaintiff complains is not final—Dusing v. Nelson, 7 Colo. 184—and hence, not reviewable on error at this time. Mills’ Ann. Code § 406.
The motion to dismiss is sustained.

Dismissed